Citation Nr: 1813244	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for thoracolumbar degenerative disc/joint disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from June 2005 to June 2009 and in the Army from April 2011 to December 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. Jurisdiction is currently retained by the RO in Manchester, New Hampshire. 

In October 2017, the Board remanded this matter for further evidentiary development. The VA examination having been provided, there has been substantial compliance with the remand directives, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The RO granted an increased rating of 40 percent for the Veteran's thoracolumbar degenerative disc/joint disease in a December 2017 rating decision, effective December 29, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal because the Veteran is presumed to be seeking the maximum allowable benefit.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae, previously on appeal, was granted in a December 2017 rating decision. As such, that claim is considered to be resolved and is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158-59   (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

For the entire period on appeal, the Veteran's thoracolumbar degenerative disc/joint disease has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; but not by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for thoracolumbar degenerative disc/joint disease have not been met or approximated. 38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017). The appeal arises from the Veteran's disagreement with the evaluation following the grant of service connection for thoracolumbar degenerative disc/joint disease. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

Neither the Veteran nor his representative has raised any issues with the duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's thoracolumbar degenerative disc/joint disease is currently rated under Diagnostic Code 5242, covering the spine, and is assigned a 40 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine. Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner provides an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating IVDS Based on Incapacitating Episodes (in pertinent part) a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1 for purposes of evaluations under the Formula for Rating IVDS Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that an increased rating in excess of 40 percent for the Veteran's service-connected thoracolumbar degenerative disc/joint disease is not warranted. The 40 percent evaluation is consistent with flexion limited to 30 degrees or less. This includes no remaining functional flexion, but does not contemplate ankylosis. See 38 C.F.R. §§ 4.71a. VA outpatient treatment records reflect the Veteran has endorsed chronic lower back pain since separation from active service. 

In October 2012, the Veteran was afforded a VA spine examination. The Veteran reported he is not able to do anything with severe flare-ups of the lower back due to pain and weakness. He stated he is unable to do activities of daily living or get out of bed. The VA examiner reported weakened movement, pain on movement, and localized tenderness or pain to palpation for the joints and soft tissue of the thoracolumbar spine. The VA examiner further noted that guarding and muscle spasm were present but did not result in an abnormal gait or spinal contour. All ranges of motion were normal including after repetition. There was no evidence of radiating pain.  The examiner referred to imaging studies that showed good alignment with preserved disc spaces and body height with no indication of arthritis.  The VA examiner indicated the Veteran did not have IVDS but concurred in the diagnosis of sacroiliitis. 

VA treatment records dated December 2012 to August 2014 reflect the Veteran consistently reported back pain symptoms and exhibited paravertebral tenderness on physical examinations. The record further contains an emergency department admission in April 2013 and an initial evaluation for physical therapy for chronic back pain. 

In September 2014, the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine. The MRI identified broad-based disc bulge with facet joint arthropathy at L4-L5 and L5-S1, and mild left neuroforaminal narrowing at L5-S1. Thereafter, from March 2015 to August 2017, VA outpatient treatment records continue to reflect reports of lower back pain with tenderness of the lumbar spine identified on physical examination. The Veteran reported in February 2017 that he treated his pain symptoms with prescribed cyclobenzaprine, tramadol, methocarbamol, and naproxen. The Veteran stated in March 2017 that laying down, prolonged sitting, prolonged standing, bending, lifting, twisting, squatting, and movement in general exacerbate his symptoms. In an emergency department admission in March 2017, the Veteran received an epidural steroid injection to alleviate his back pain. 

Pursuant to the October 2017 Board remand, the Veteran underwent a subsequent VA spine examination in November 2017. The Veteran endorsed sharp, radiating pain, numbness, and tingling. The Veteran noted he occasionally uses a lumbar brace. He stated that his pain symptoms are exacerbated if he bends, lifts over 25 pounds, or stands or sits for extended periods of time. The Veteran reported his knees sometimes buckles due to pain and is unable to bend when the weather changes. Upon physical examination, the VA examiner observed the Veteran display 0 to 30 degrees of forward flexion and 0 to 20 degrees of extension with no additional loss of function after repetitive use. The VA examiner noted that pain and anatomical pathology limits full range of motion, and that the Veteran exhibited mild to moderate tenderness in the bilateral paraspinal muscle groups. The VA examiner further noted pain on passive range of motion testing and when the joint was used in non-weight bearing. While the VA examiner identified guarding or muscle spasm of the thoracolumbar spine, abnormal gait or spinal contour were not observed. The November 2017 VA examination report indicated the Veteran did not have ankylosis of the spine.

All of the spine examinations affirmatively reflect findings of no ankylosis, and no other medical evidence of record reflects any such limitation of ankylosis of the spine. Accordingly, the 40 percent rating adequately represents any functional impairment attributable to the disability. See 38 C.F.R. §§ 4.10, 4.41 (2017). 

The VA examiner in November 2017 reported the Veteran has IVDS of the thoracolumbar spine but that the Veteran did not have any episodes of acute signs or symptoms that required prescribed bed rest in the past 12 months. The Veteran's VA outpatient treatment records are silent for any notations of IVDS or incapacitating episodes, and the Veteran has not indicated that he suffers from incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. As such, the Veteran's thoracolumbar degenerative disc disease does not meet the criteria for IVDS as defined in the rating schedule.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's right lower extremity sciatic radiculopathy and left lower extremity sciatic radiculopathy have already been granted, and therefore are already contemplated by their assigned ratings. There is no evidence of any other nerve involvement. As such, additional separate compensable ratings are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1. 

As discussed above, the Veteran has reported experiencing chronic lower back pain with flare ups, pain upon movement and postural activities, and difficulty with daily activities, all of which he is competent to report. Jandreau, 492 F.3d at 1372. There is no evidence that the Veteran's statements are not credible, and they are therefore entitled to some probative weight although the severity of back pain and degree of dysfunction that he reported to the examiner in 2012 was inconsistent with the clinical observations at that time.  Vocational Rehabilitation program records show that the Veteran was able to obtain an Associate's and Bachelor's degrees in culinary arts and food service management in 2013 and 2015 respectively. 

The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for thoracolumbar degenerative disc/joint disease. Hart v. Mansfield, 21 Vet. App. 505 (2007). As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 40 percent for thoracolumbar degenerative disc/joint disease is denied. 




__________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


